— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of Motor Vehicles of the State of New York, dated October 13, 1986, which after a hearing, reaffirmed (1) the imposition of a civil penalty of $1,050 and (2) the revocation of the petitioner’s motor vehicle repair shop registration.
Adjudged that the determination is confirmed and the proceeding is dismissed, with costs.
The determination under review is supported by substantial evidence insofar as it found that the petitioner had violated Vehicle and Traffic Law § 398-e (1) (g); (2) (a) (i) as well as 15 NYCRR 82.5 (c) (see, Matter of Pell v Board of Educ., 34 NY2d 222, 231). In addition, in light of the circumstance of this case we find that the penalties imposed do not shock our sense of fairness (see, Schaubman v Blum, 49 NY2d 375, 379; Matter of Gibralter Auto Servs. v State of New York, 134 AD2d 590; see also, Vehicle and Traffic Law § 398-e [1] [h]). Bracken, J. P., Kunzeman, Spatt and Harwood, JJ., concur.